         Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 1 of 24




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

____________________________________
SHEIBA TAFAZZOLI                     )
                                     )
            Plaintiff,               )
      v.                             )              Case No.:
                                     )
CHAIRMAN, KRISTINE L. SVINICKI,      )
NUCLEAR REGULATORY                   )
COMMISSION                           )
                                     )
                                     )
            Defendant,               )
____________________________________)


                                        COMPLAINT

       Comes now Plaintiff, Sheiba Tafazzoli, through undersigned counsel, and files the instant

employment discrimination and retaliation complaint against Defendant, Chairman Kristine L.

Svinicki, Nuclear Regulatory Commission (“Defendant” or “NRC”). This case is related to a

pending United States District Court for the District of Maryland case Tafazzoli v. Nuclear

Regulatory Commission, 8:19-cv-00321. The allegations in the instant complaint arise from the

administratively exhausted claims in Agency Case File No. NRC 16-26 and NRC 18-05. These

claims were administratively exhausted after the Agency issued its Final Agency Decision on or

about April 29, 2019. Plaintiff files the instant complaint within 90 days of such decision

pursuant to federal law. See e.g., 29 CFR §1614.407.

       Plaintiff is a deaf female former employee with NRC.          Notwithstanding Plaintiff’s

disability, she is an exceptional engineer and was successful in all aspects of her work with the

Commission. However, beginning around 2014, Plaintiff’s supervisors and other employees

                                               1
              Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 2 of 24



   grew weary of having to accommodate Plaintiff and upset that Plaintiff had previously

   complained about discrimination. Thereafter, Defendant initiated a plan to force Plaintiff to quit

   by, among other things, removing her reasonable accommodations and fabricating a “harassment

   complaint.” The end result was that Plaintiff was constructively discharged from her position.

   Plaintiff brings her claims against the Agency pursuant to federal law, i.e., Title VII of the Civil

   Rights Act of 1964 and the Rehabilitation Act of 1973, 29 U.S.C. §§ 701 et seq.

                                             THE PARTIES

1. Sheiba Tafazzoli (“Plaintiff”) is a resident of the State of California.

2. Plaintiff is deaf.

3. Plaintiff is disabled within the meaning of the Americans with Disabilities Act and the

   Rehabilitation Act.

4. Plaintiff’s disability severely limits one or more major life activities, e.g., hearing, working,

   speaking, communicating and others.

5. Plaintiff‘s disability is such that Plaintiff can perform the functions of her disability with

   reasonable accommodations.

6. Plaintiff is able to communicate through the use of transcription software, interpreters and other

   means.

7. Plaintiff is female.

8. Plaintiff is dark and tanned skin complexion (non-White).

9. Chairman Svinicki is the Chairwoman of the Nuclear Regulatory Commission.

10. The Nuclear Regulatory Commission is an independent federal agency responsible for

   administration of laws and regulations related to nuclear power, materials, and waste.

11. The Nuclear Regulatory Commission employs over 500 (five hundred) employees.



                                                      2
              Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 3 of 24



12. The Nuclear Regulatory Commission is headquartered in Rockville, Maryland and has offices

   around the country.

13. At all times relevant to this complaint, Plaintiff was an employee of the Nuclear Regulatory

   Commission.

                                         JURISDICTION AND VENUE

14. At all times relevant to this complaint Plaintiff was employed by the NRC.

15. At all times relevant to this complaint, Plaintiff worked in NRC’s Rockville, Maryland office.

16. The employment actions that form the basis of this complaint substantially occurred in the State

   of Maryland.

17. The discriminatory and retaliatory employment actions that form the basis of this complaint

   substantially occurred in the State of Maryland.

18. The discriminatory and retaliatory employment decisions that form the basis of this complaint

   substantially occurred in the State of Maryland.

19. Venue is proper in this Court under Title VII of the Civil Rights Act of 1964, the Rehabilitation

   Act and 28 U.S.C. §1391.

20. This Court has subject matter over these claims pursuant to 28 U.S.C. §1331, 1332, 1343 and

   2401(a).

                            EXHAUSTION OF ADMINISTRATIVE REMEDIES

21. Plaintiff has exhausted her administrative remedies prior to filing this suit.

22. Plaintiff timely contacted an Agency EEO counselor and filed a formal complaint of

   discrimination and retaliation with the Equal Employment Opportunity Commission.

23. Plaintiff timely amended her discrimination and retaliation claims with the Agency.

24. Plaintiff participated in an Agency investigation regarding Plaintiff’s claims.



                                                      3
             Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 4 of 24



25. More than 180 days have expired since Plaintiff last filed an Amendment to her EEOC charge.

26. More than 180 days have expired since Plaintiff filed a request for a hearing.

27. The Agency issued a Final Agency Decision on or about April 29, 2019.

28. Plaintiff’s attorney received the Final Agency Decision on or about May 7, 2019.

29. Plaintiff received a Final Agency Decision with respect to Agency Case File No. 16-26 and NRC

   18-05.

30. No appeal of that decision has been filed.

31. Less than 90 days have expired from the receipt of the Agency’s Final Agency decision to the

   filing of this complaint.

32. This complaint is being filed as a matter of right. See 29 CFR §1614.407

                                                  FACTS

33. Plaintiff was hired by the Nuclear Regulatory Commissioner as a “General Engineer” in or

   around 2010.

34. Plaintiff performed excellently in her position.

35. However, despite Plaintiff’s excellent performance and qualifications for the position, Plaintiff

   suffered discrimination due to her hearing disability.

36. Plaintiff is one of approximately six employees in the entire NRC Agency that requires the use

   of an interpreter. Plaintiff was the only deaf female engineer in NRC.

37. An interpreter is an individual assigned as a reasonable accommodation to employees with

   hearing disabilities.

38. The interpreter is responsible for assisting the employee with communication and taking

   directions from the employee to allow the employee to successfully perform the functions of her

   position notwithstanding the employee’s hearing disability.



                                                       4
             Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 5 of 24



39. The fact that Plaintiff is deaf and required an interpreter and other special accommodations irked

   several of Plaintiff’s coworkers and supervisors.

40. The discriminatory actions of Plaintiff’s supervisors and coworkers led Plaintiff to seek redress

   by filing complaints alleging discrimination on the basis of disability, color, sex, and retaliation.

   Plaintiff and the Agency also engaged the EEOC process and litigation.

41. From around 2014 to 2017, Plaintiff was supervised by Patricia Silva, Chief Inspections and

   Operations Branch (IOB), Division of Spent Fuel Management , Office of Nuclear Material

   Safety and Safeguards (NMSS).

42. Ms. Silva is not disabled, is not deaf and is not the same color/complex as Plaintiff.

43. Almost immediately after Ms. Silva became Plaintiff’s supervisor, it was clear that Ms. Silva had

   an issue with Plaintiff’s disability and reliance upon reasonable accommodations, as well as

   Plaintiff’s prior participation in an EEOC case.        Upon information or belief, the Agency

   previously disseminated (without authorization or approval) a prior settlement agreement or

   information about a settlement agreement (and/or prior protected activity) between Plaintiff and

   the Agency related to Plaintiff’s previous Title VII and Rehabilitation Act and ADA claims. Ms.

   Silva and Ms. Silva’s colleagues were aware that Plaintiff had previously engaged in the EEO

   process by making and filing charges with the Agency’s EEO Office and the EEOC concerning

   discrimination and retaliation related to disability discrimination and other protected categories.

   Although those charges were eventually resolved, Plaintiff was viewed by Ms. Silva and her

   coworkers as a burden and a complainer by virtue of her prior protected activity. Plaintiff was

   also a prevailing complainant in a November 2014 hearing involving Title VII and Rehabilitation

   Act claims against the Department of Transportation. Upon that information and belief, Ms.




                                                     5
                Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 6 of 24



   Silva and others at NRC were aware of Plaintiff’s prior participation in an EEOC hearing and

   retaliated against her on that basis.

44. At all times relevant to this complaint, Ms. Silva was aware of Plaintiff’s disability, sex and

   color.

45. Ms. Silva regarded Plaintiff as disabled.

46. Ms. Silva regularly communicated with Plaintiff through interpreters.

47. Ms. Silva believed that Plaintiff could not perform her job because of her disability.

48. Ms. Silva began manifesting her discriminatory belief that Plaintiff’s disability precluded her

   from doing an effective job and her general discrimination towards Plaintiff when she began

   reassigning Plaintiff’s work assignments to other employees and refused to assign Plaintiff duties

   commensurate with her position, or assigned Plaintiff other duties that were intended to demean

   Plaintiff.

49. Ms. Silva and others gave Plaintiff negative performance evaluations that did not reflect the

   actual quality of Plaintiff’s work. Contrary to the false performance evaluations, Plaintiff was

   exceeding the expectations of her position. Prior to 2016, Plaintiff had 6 prior appraisals with a

   rating of “excellent.” Plaintiff’s supervisors authored ratings without seeking or obtaining actual

   input regarding Plaintiff’s performance.

50. Ms. Silva and her cohorts also routinely held meetings that Plaintiff, due to her position, should

   be participating in, where they intentionally did not invite interpreters - thus prohibiting

   Plaintiff’s effective participation in the meeting.

51. Ms. Silva and others were aware that if they did not invite an interpreter to the meeting, Plaintiff

   would be effectively shutout.

52. This was Ms. Silva and her cohort’s intent.



                                                     6
             Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 7 of 24



53. Plaintiff is an intelligent and outspoken employee, and Ms. Silva and others believed that

   Plaintiff’s disability, outspokenness and reasonable accommodations were an unnecessary

   burden to the Agency.

54. Ms. Silva and others were aware that Plaintiff’s interpreters were critical to her performance at

   the Agency.

55. Ms. Silva and others routinely discouraged interpreters from assisting Plaintiff by inhibiting

   Plaintiff’s access to interpreters, or failing to escort interpreters through NRC’s secure building.

56. Ms. Silva ratcheted up the discrimination by denying Plaintiff leave and denying Plaintiff

   training opportunities that she provided to other, similarly situated employees outside of

   Plaintiff’s protected class.

57. Plaintiff also had her training requests denied by Michael C. Layton, within Plaintiff’s supervisor

   chain. Mr. Layton was aware of Plaintiff’s disability and Plaintiff’s protected activity.

58. Another tool that Ms. Silva used to discriminatorily marginalize Plaintiff at the Agency was the

   repeated threats of disciplinary action.

59. Ms. Silva threatened Plaintiff with discipline.

60. Ms. Silva threatened Plaintiff with disciplinary actions on more than one occasion under such

   circumstances where no such threat was justified.

61. Ms. Silva also followed through on these discriminatory threats.

62. On or around December 5, 2016, Ms. Silva and Ms. Silva’s colleagues (e.g., Mark Lombard)

   proposed and issued Plaintiff a 14 day suspension.

63. At the same time that Ms. Silva was directly trying to discriminatorily marginalize Plaintiff at

   the Agency, Ms. Silva’s colleagues took the same approach.




                                                      7
                Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 8 of 24



64. In other words, Ms. Silva’s colleagues knew that Plaintiff was disabled, that Plaintiff believed

   that she was being discriminated against by Ms. Silva, and that Ms. Silva was acting in such a

   manner as to marginalize Plaintiff. The colleagues supported Ms. Silva and her plan.

65. For example, Ms. Silva’s colleague, Mr. Lombard would schedule meetings without interpreters.

66. Another colleague, Bo Pham, would make jokes about the issues between Ms.                Silva and

   Plaintiff.

67. With respect to Plaintiff’s reasonable accommodation requests, Ms. Silva’s other colleagues got

   into the mix.

68. Without Ms. Silva’s direct approval as Plaintiff’s immediate supervisor, Plaintiff ran into

   repeated roadblocks with respect to Plaintiff’s required reasonable accommodations.

69. Defendant Human Resources employees and other employees, on their own and at Ms. Silva’s

   behest, refused to meet with Plaintiff or engage in the interactive process.

70. In March or April, 2017 (after multiple complaints by Plaintiff about discriminatory treatment

   from Ms. Silva, and formal EEO complaints (participation activity)) the Agency went so far as to

   change its procedures regarding requests for reasonable accommodations. These actions were

   directed at Plaintiff and making it more difficult for Plaintiff to engage in the interactive process

   or obtain a reasonable accommodation.

71. The Agency terminated Plaintiff’s previously approved work schedule (which had been proved

   as a reasonable accommodation) and refused to approve any other revised work schedule as a

   reasonable accommodation or engage in the interactive process regarding such schedule.

72. Other employees leaked the confidential details of Plaintiff’s EEO complaints and confidential

   medical issues.




                                                    8
              Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 9 of 24



73. None of the other 8 deaf employees (all of whom were not under Ms. Silva’s purview)

   experienced the same treatment as Plaintiff.

74. In September 2016, rather than fix the situation, the Agency temporarily reassigned Plaintiff to a

   different position.   However, the reassignment was short lived and the Agency reassigned

   Plaintiff back under Ms. Silva in 2017.

75. This was the one of the first acts in an eventual plan to remove Plaintiff from federal service.

76. When Plaintiff was transferred, her new supervisors were aware that she had complained about

   Ms. Silva and, specifically, that she had engaged in protected activity under Title VII and the

   Rehabilitation Act.

77. Upon information and belief, Ms. Silva and these new supervisors communicated about Plaintiff.

78. Ms. Silva and others began removing Plaintiff’s previously approved accommodations.

79. Ms. Silva and others removed Plaintiff’s Access to “CART” (a service that assists Plaintiff in

   various work assignments).

80. Ms. Silva and others removed Plaintiff’s split work schedule and telework arrangement.

81. Ms. Silva and others changed Plaintiff’s seating arrangements and those for her interpreters.

82. Ms. Silva and others refused to provide assistance with escorting interpreters.

83. Further, Management refused to act on providing Plaintiff with a “personal qualified interpreter”

   or “note-taker.”

84. Ms. Silva and others then ramped up the attempt to terminate Plaintiff by fabricating allegations

   that Plaintiff had “harassed” interpreters.

85. Plaintiff never “harassed” interpreters.

86. Plaintiff, for her part, simply required interpreters that adequately performed the functions of

   their position.



                                                     9
             Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 10 of 24



87. Relying upon bogus claims of “harassment” or “security threats” NRC required Plaintiff to be

   “escorted in the building at all times.”

88. No other similarly situated employee was subject to these conditions.

89. When Plaintiff made a justifiable sexual harassment complaint, management ignored her

   complaint - contemplating that it would eventually remove her from service and thus any

   investigation of Plaintiff’s complaints was unnecessary.

90. Management also refused to provide Plaintiff with her FY 2017 performance appraisal.

91. In September and October 2017, the Agency pulled the trigger on acting to remove Plaintiff.

92. Fabricating that one of Plaintiff’s “joke” cubicle items was a security concern, Plaintiff was

   assaulted by Agency security personnel, forcibly removed from the Agency, was told that she

   could not return to work, would not be provided with any reasonable accommodation, had her

   physical access to the Agency revoked, Plaintiff’s office space was removed and Plaintiff was

   barred from accessing Agency networks.

93. Plaintiff was faced with no other choice but to resign her position.

94. In September and October 2017, the working conditions for Plaintiff had become so unbearable

   that any reasonable person would have felt forced to resign.

95. Plaintiff subjectively and objectively was constructively discharged from her position.

96. As of October 2017, the Agency had created such an intolerable working environment for

   Plaintiff that Plaintiff’s only option was to resign.

97. The Agency’s actions were a harbinger of termination.

98. Plaintiff was constructively discharged because of (or motivated by) Plaintiff’s disability,

   Plaintiff’s sex and Plaintiff’s color.

99. Plaintiff was constructively discharged because of Plaintiff’s prior protected activity.



                                                     10
              Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 11 of 24



100.      Plaintiff was constructively discharged when the Agency refused to provide Plaintiff with

   a reasonable accommodation.

101.      No reasonable employee, under the circumstances, would have continued to bear the

   Agency’s treatment.

   COUNT I – DISPARATE TREATMENT GENDER DISCRIMINATION IN VIOLATION
                      OF TITLE VII 42 U.S.C.§2000(e),et seq.

       102.    Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein.

               Plaintiff has exhausted all administrative remedies with respect to Count I.

       103.    Plaintiff is female.

       104.    Plaintiff is a member of a protected class.

       105.    At all times relevant to this complaint, Plaintiff has maintained satisfactory job

               performance.

       106.    Plaintiff suffered an adverse action in the form of: a proposed 14 day suspension; a 14

               day suspension; reprimanding Plaintiff, making a material change to Plaintiff’s

               duties; eliminating benefits of Plaintiff’s employment; threatening Plaintiff’s

               employment; threatening Plaintiff with disciplinary action; removing and/or hindering

               Plaintiff’s reasonable accommodations; physical battery and assault; banning Plaintiff

               from the physical premises; suspending Plaintiff from all her duties and revoking

               Plaintiff’s network access; denying Plaintiff’s requests to report sexual harassment

               and stalking to appropriate personnel; and refused to provide Plaintiff with a Fiscal

               Year 2017 rating.

       107.    Defendant took adverse employment actions against Plaintiff because of Plaintiff’s

               gender.




                                                    11
       Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 12 of 24



108.    Defendant was motivated by Plaintiff’s gender in taking the aforementioned adverse

        employment action.

109.    The aforementioned adverse employment actions give rise to an inference of

        discrimination.

110.    As a proximate result of Defendant’s actions, Plaintiff suffered humiliation, fear,

        intimidation, ridicule, upset, economic losses and other emotional injuries and will

        suffer severe damages and injuries including but not limited to, humiliation, loss of

        self-esteem, hurt, fear, frustration, emotional distress inconvenience and damage to

        her professional reputation.

111.    As a proximate result of Defendant’s actions, Plaintiff suffered damages in the form

        of lost wages, lost compensation, future lost earnings, economic losses, future loss of

        retirement benefits and other unliquidated damages.

112.    Plaintiff seeks an award of damages for back-wages, front-wages, lost benefits,

        pecuniary damages, non-pecuniary damages, compensatory damages, injunctive relief

        (including reinstatement and/or front wages), attorneys’ fees and costs and all other

        available relief under the law.

COUNT II – DISPARATE TREATMENT GENDER DISCRIMINATION (HOSTILE
    WORK ENVIRONMENT) IN VIOLATION OF TITLE VII 42
    U.S.C.§2000(e),et seq.

113.    Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein.

        Plaintiff has exhausted all administrative remedies with respect to Count II.

114.    Plaintiff was subjected to sex discrimination by virtue of a hostile work environment.

        The hostile work environment was because of Plaintiff’s sex.

156.    The hostile work environment was severe and/or pervasive.



                                             12
       Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 13 of 24



158.    Plaintiff perceived the work environment as being hostile and/or abusive.

159.    The work environment was because of Plaintiff’s sex.

160.    Defendant is responsible for the hostility of the work environment.

161.    As a proximate result of Defendant’s actions, Plaintiff suffered humiliation, fear,

        intimidation, ridicule, upset, economic losses and other emotional injuries and will

        suffered severe damages and injuries including but not limited to, humiliation, loss of

        self-esteem, hurt, fear, frustration, emotional distress inconvenience and damage to

        his professional reputation.

162.    Defendant was motivated by Plaintiff’s gender in creating the hostile work

        environment. Plaintiff seeks an award for back-wages, front-wages, lost benefits,

        pecuniary damages, non-pecuniary damages, compensatory damages, attorneys’ fees

        and costs and all other available relief under the law.

163.     Plaintiff seeks an award of damages for back-wages, front-wages, lost benefits,

         pecuniary damages, non-pecuniary damages, compensatory damages, injunctive

         relief (including reinstatement and/or front wages), attorneys’ fees and costs and all

         other available relief under the law.


                        COUNT III – RETALIATION IN VIOLATION OF
                             TITLE VII 42 U.S.C.§2000(e),et seq.

164.    Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein.

        Plaintiff has exhausted all administrative remedies with respect to Count III.

165.    Plaintiff engaged in protected activity.

166.    Plaintiff engaged in opposition and participation activity under Title VII.

167.    Plaintiff had a good faith belief that she was opposing activity prohibited by Title VII.

168.    Plaintiff had a reasonable belief that he was opposing activity prohibited by Title VII.

                                             13
       Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 14 of 24



169.    Plaintiff engaged in protected participation activity under Title VII.

170.    Defendant was aware of Plaintiff’s protected opposition and participation activity.

171.    Plaintiff has suffered adverse actions.

172.    Plaintiff has suffered adverse actions because of her protected activity in the form of:

        a proposed 14 day suspension; a 14 day suspension; reprimanding Plaintiff, making a

        material change to Plaintiff’s duties; eliminating benefits of Plaintiff’s employment;

        threatening Plaintiff’s employment; threatening Plaintiff with disciplinary action;

        removing and/or hindering Plaintiff’s reasonable accommodations; physical battery

        and assault; banning Plaintiff from the physical premises; suspending Plaintiff from

        all her duties and revoking Plaintiff’s network access; denying Plaintiff’s requests to

        report sexual harassment and stalking to appropriate personnel; and refused to

        provide Plaintiff with a Fiscal Year 2017 rating. There is a causal connection between

        Plaintiff’s protected activity and the adverse actions Plaintiff has suffered.

173.    As a proximate result of Defendant’s retaliation, Plaintiff suffered humiliation, fear,

        intimidation, ridicule, upset, economic losses and other emotional injuries and will

        suffered severe damages and injuries including but not limited to, humiliation, loss of

        self-esteem, hurt, fear, frustration, emotional distress inconvenience and damage to

        her professional reputation.

174.    As a proximate result of Defendant’s retaliation, Plaintiff suffered damages in the

        form of lost wages, lost compensation, future lost earnings, economic losses, future

        loss of retirement benefits. Plaintiff seeks an award for back-wages, front-wages, lost

        benefits, pecuniary damages, non-pecuniary damages, compensatory damages,




                                              14
       Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 15 of 24



        injunctive relief (including reinstatement and/or front wages) attorneys’ fees and costs

        and all other available relief under the law.


        COUNT IV – RETALIATORY HOSTILE WORK ENVIRONMENT IN
        VIOLATION OF TITLE VII 42 U.S.C.§2000(e),et seq.

175.    Plaintiff incorporates by reference paragraphs all preceding paragraphs as if fully set

        forth herein. Plaintiff has exhausted all administrative remedies with respect to count

        IV.

176.    Plaintiff engaged in protected activity under Title VII.

177.    Plaintiff engaged in protected participation activity under Title VII.

178.    Plaintiff engaged in protected opposition activity under Title VII

179.    Plaintiff had a good faith belief that she was opposing activity prohibited by Title VII.

180.    Plaintiff had a reasonable belief that she was opposing activity prohibited by Title

        VII.

181.    The Agency was aware of Plaintiff’s protected activity at the time the agency took the

        aforementioned adverse actions against Plaintiff.

182.    There is a causal connection between Plaintiff’s protected activity and the adverse

        actions taken against Plaintiff.

183.    Defendant took the aforemtioned adverse actions against Plaintiff because of

        Plaintiff’s protected activity.

184.     The hostile work environment was severe and/or pervasive.

185.    The hostile work environment culminated in Plaintiff’s constructive discharge.

186.    The work environment was because of Plaintiff’s prior protected activity. Plaintiff

186.    perceived the work environment as being hostile and/or abusive.

187.    Defendant is responsible for the hostility of the work environment.

                                              15
         Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 16 of 24



  182     As a proximate result of Defendant’s actions, Plaintiff suffered humiliation, fear,

          intimidation, ridicule, upset, economic losses and other emotional injuries and will

          suffer severe damages and injuries including but not limited to, humiliation, loss of

          self-esteem, hurt, fear, frustration, emotional distress inconvenience and damage to

          her professional reputation.

  183.    Plaintiff seeks an award for back-wages, front-wages, lost benefits, pecuniary

          damages, non-pecuniary damages, compensatory damages, injunctive relief

          (including reinstatement and/or front wages) attorneys’ fees and costs and all other

          available relief under the law.


COUNT V – FAILURE TO ACCOMMODATE IN                                   VIOLATION           OF   THE
REHABILITATION ACT of 1973, 29 U.S.C. §§ 701 et seq.

  184.     Plaintiff hereby incorporates each of the preceding paragraphs as if fully re-stated

           herein. Plaintiff has administratively exhausted Plaintiff’s Count V.

  185.     Defendant failed to accommodate Plaintiff in violation of the Rehabilitation Act.

  186.     Plaintiff has a disability.

  187.     Defendant had notice of Plaintiff’s disability.

  188.     Defendant regarded Plaintiff as having a disability.

  189.     Plaintiff could perform the essential functions of her job with a reasonable

           accommodation.

  190.     Defendant refused to make such an accommodation.

  191.     Defendant’s actions were willful and malicious.

  192.     Plaintiff administratively exhausted her remedies prior to filing this suit.

  193.     Plaintiff has suffered and continues to suffer substantial pecuniary and non-pecuniary

           damages.

                                                16
       Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 17 of 24



194.     Plaintiff has suffered severe stress, anxiety and depression and other mental and

         physical anguish as a result of Defendant’s actions.

195.     For Count V, Plaintiff seeks Damages, including injunctive relief, or other civil

         relief as authorized by the Rehabilitation Act..

   COUNT VI– DISCRIMINATION (DISABILITY) IN VIOLATION OF THE
      REHABILITATION ACT of 1973, 29 U.S.C. §§ 701 et seq.

196.      Plaintiff hereby incorporates each of the preceding paragraphs as if fully re-stated

          herein. Plaintiff has administratively exhausted Plaintiff’s Count VI.

197.      Defendant discriminated against Plaintiff in violation of the Rehabilitation Act.

198.      Plaintiff has a disability.

199.      Plaintiff’s disability severely limits one or more major life activities.

200.      Plaintiff was regarded as having a disability.

201.      Defendant had notice of Plaintiff’s disability.

202.      Plaintiff could perform the essential functions of her job with a reasonable

          accommodation.

203.      Defendant refused to provide Plaintiff with reasonable accommodations.

204.      Defendants’ actions were willful and malicious. Plaintiff has suffered adverse

          actions because of her disability, her record of disability or being regarded as

          disabled: in the form of: a proposed 14 day suspension; a 14 day suspension;

          reprimanding Plaintiff, making a material change to Plaintiff’s duties; eliminating

          benefits of Plaintiff’s employment; threatening Plaintiff’s employment; threatening

          Plaintiff with disciplinary action; removing and/or hindering Plaintiff’s reasonable

          accommodations; physical battery and assault; banning Plaintiff from the physical

          premises; suspending Plaintiff from all her duties and revoking Plaintiff’s network

                                              17
       Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 18 of 24



          access; denying Plaintiff’s requests to report sexual harassment and stalking to

          appropriate personnel; and refused to provide Plaintiff with a Fiscal Year 2017

          rating.

205.      Plaintiff administratively exhausted her remedies prior to filing this suit.

206.      Plaintiff has suffered and continues to suffer substantial pecuniary and non-

          pecuniary damages.

207.      Plaintiff has suffered severe stress, anxiety and depression and other mental and

          physical anguish as a result of Defendant’s actions.

208.      For count VI, Plaintiff seeks Damages, injunctive relief, or other civil relief as

          authorized by the Rehabilitation Act.




          COUNT   VII  –  RETALIATION         IN     VIOLATION                       OF   THE
          REHABILITATION ACT of 1973, 29 U.S.C. §§ 701 et seq.

209.      Plaintiff hereby incorporates each of the preceding paragraphs as if fully re-stated

          herein. Plaintiff has administratively exhausted Count VII.

210.      Defendant retaliated against Plaintiff based on her protected complaints about

          unlawful disability discrimination, failure to accommodate and requests for

          reasonable accommodation in violation of the Rehabilitation Act.

211.      Plaintiff engaged in protected activity by opposing discriminatory employment

          practices to Plaintiff’s supervisors, Defendant’s HR Department and made requests

          for reasonable accommodations.

212.      Plaintiff participated in protected activity when she filed engaged in protected

          participation activity, filed complaints with the Agency’s EEO office, made

                                              18
       Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 19 of 24



          requests for reasonable accommodation, made complaints about disability

          discrimination and unlawful retaliation to other employees and engaged in other

          protected activity under the Rehabilitation Act.

213.      When Plaintiff voiced the aforementioned opposition to Defendants, Plaintiff had

          the reasonable belief that she was opposing unlawful discriminatory employment

          practices.

214.      Defendants and Defendant’s agents were aware of Plaintiff’s protected activity.

215.      Plaintiff has suffered adverse actions because of her protected activity.

216.      Plaintiff suffered adverse actions as a result of her protected activity in the form of:

          a proposed 14 day suspension; a 14 day suspension; reprimanding Plaintiff, making

          a material change to Plaintiff’s duties; eliminating benefits of Plaintiff’s

          employment; threatening Plaintiff’s employment; threatening Plaintiff with

          disciplinary   action;      removing     and/or    hindering   Plaintiff’s     reasonable

          accommodations; physical battery and assault; banning Plaintiff from the physical

          premises; suspending Plaintiff from all her duties and revoking Plaintiff’s network

          access; denying Plaintiff’s requests to report sexual harassment and stalking to

          appropriate personnel; and refused to provide Plaintiff with a Fiscal Year 2017

          rating. There is a causal connection between Plaintiff’s protected activity and

          adverse employment actions suffered by Plaintiff.

217.      As described more fully above, Defendant engaged in unlawful employment

          practices by retaliating against Plaintiff for opposing discriminatory employment

          practices in violation of 42 U.S.C. §2000e, et seq and the Rehabilitation Act.

218.      Plaintiff administratively exhausted her remedies prior to filing this suit.



                                              19
       Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 20 of 24



219.      Defendant’s actions were willful and malicious.

220.      Plaintiff has suffered and continues to suffer substantial pecuniary and non-

          pecuniary damages.

221.      Plaintiff has suffered severe stress, anxiety and depression and other mental and

          physical anguish as a result of Defendants actions.

222.      For Count VII, Plaintiff seeks Damages, injunctive relief (including reinstatement

          and/or front wages), or other civil relief as authorized by the Rehabilitation Act.

   COUNT VIII– DISPARATE TREATMENT COLOR DISCRIMINATION IN
           VIOLATION OF TITLE VII 42 U.S.C.§2000(e),et seq.

223.    Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein.

        Plaintiff has exhausted all administrative remedies with respect to Count VII.

224.    Plaintiff is dark skinned / dark complexion.

225.    Plaintiff is a member of a protected class.

226.    At all times relevant to this complaint, Plaintiff has maintained satisfactory job

        performance;

227.    Plaintiff suffered adverse actions in the form of: a proposed 14 day suspension; a 14

        day suspension; reprimanding Plaintiff, making a material change to Plaintiff’s

        duties; eliminating benefits of Plaintiff’s employment; threatening Plaintiff’s

        employment; threatening Plaintiff with disciplinary action;            removing and/or

        hindering Plaintiff’s reasonable accommodations;         physical battery and assault;

        banning Plaintiff from the physical premises; suspending Plaintiff from all her duties

        and revoking Plaintiff’s network access; denying Plaintiff’s requests to report sexual

        harassment and stalking to appropriate personnel; and refused to provide Plaintiff

        with a Fiscal Year 2017 rating.

                                             20
       Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 21 of 24



228.    Plaintiff suffered an adverse action in the form of constructive discharge.

229.    Defendant took adverse employment actions against Plaintiff because of Plaintiff’s

        color.

230.    Defendant was motivated by Plaintiff’s color in taking the aforementioned adverse

        employment action.

231.    The aforementioned adverse employment actions give rise to an inference of

        discrimination.

232.    As a proximate result of Defendant’s actions, Plaintiff suffered humiliation, fear,

        intimidation, ridicule, upset, economic losses and other emotional injuries and will

        suffer severe damages and injuries including but not limited to, humiliation, loss of

        self-esteem, hurt, fear, frustration, emotional distress inconvenience and damage to

        her professional reputation.

233.    As a proximate result of Defendant’s actions, Plaintiff suffered damages in the form

        of lost wages, lost compensation, future lost earnings, economic losses, future loss of

        retirement benefits and other unliquidated damages.

234.    Plaintiff seeks an award of damages for back-wages, front-wages, lost benefits,

        pecuniary damages, non-pecuniary damages, compensatory damages, injunctive relief

        (including reinstatement and/or front wages), attorneys’ fees and costs and all other

        available relief under the law.

COUNT IX – DISPARATE TREATMENT COLOR DISCRIMINATION (HOSTILE
    WORK ENVIRONMENT) IN VIOLATION OF TITLE VII 42
    U.S.C.§2000(e),et seq.

235.    Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein.

        Plaintiff has exhausted all administrative remedies with respect to Count IX



                                             21
       Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 22 of 24



236.    Plaintiff was subjected to color discrimination by virtue of a hostile work

        environment. The hostile work environment was because of Plaintiff’s color.

238.    The hostile work environment was severe and/or pervasive.

239.    Plaintiff perceived the work environment as being hostile and/or abusive.

240.    The work environment was because of Plaintiff’s color.

241.    Defendant is responsible for the hostility of the work environment.

242.    As a proximate result of Defendant’s actions, Plaintiff suffered humiliation, fear,

        intimidation, ridicule, upset, economic losses and other emotional injuries and will

        suffered severe damages and injuries including but not limited to, humiliation, loss of

        self-esteem, hurt, fear, frustration, emotional distress inconvenience and damage to

        his professional reputation.

243.    Defendant was motivated by Plaintiff’s color in creating the hostile work

        environment. Plaintiff seeks an award for back-wages, front-wages, lost benefits,

        pecuniary damages, non-pecuniary damages, compensatory damages, attorneys’ fees

        and costs and all other available relief under the law.

244.    Plaintiff seeks an award of damages for back-wages, front-wages, lost benefits,

        pecuniary damages, non-pecuniary damages, compensatory damages, injunctive relief

        (including reinstatement and/or front wages), attorneys’ fees and costs and all other

        available relief under the law.

COUNT X – DISPARATE TREATMENT DISABILITY DISCRIMINATION
    (HOSTILE WORK ENVIRONMENT) THE REHABILITATION ACT of 1973,
    29 U.S.C. §§ 701 et seq.

245.    Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein.

        Plaintiff has exhausted all administrative remedies with respect to Count X.



                                             22
       Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 23 of 24



246.    Plaintiff was subjected to disability discrimination by virtue of a hostile work

        environment. The hostile work environment was because of Plaintiff’s disability.

247.    The hostile work environment was severe and/or pervasive.

248.    Plaintiff perceived the work environment as being hostile and/or abusive.

249.    The work environment was because of Plaintiff’s disability.

250.    Defendant is responsible for the hostility of the work environment.

251.    As a proximate result of Defendant’s actions, Plaintiff suffered humiliation, fear,

        intimidation, ridicule, upset, economic losses and other emotional injuries and will

        suffered severe damages and injuries including but not limited to, humiliation, loss of

        self-esteem, hurt, fear, frustration, emotional distress inconvenience and damage to

        his professional reputation.

252.    Defendant was motivated by Plaintiff’s disability in creating the hostile work

        environment. Plaintiff seeks an award for back-wages, front-wages, lost benefits,

        pecuniary damages, non-pecuniary damages, compensatory damages, attorneys’ fees

        and costs and all other available relief under the law.

253.    Plaintiff seeks an award of damages for back-wages, front-wages, lost benefits,

        pecuniary damages, non-pecuniary damages, compensatory damages, injunctive relief

        (including reinstatement and/or front wages), attorneys’ fees and costs and all other

        available relief under the law.


                                 JURY TRIAL DEMAND

254.    Plaintiff demands a trial by jury on all counts.



                                                   Very respectfully,


                                             23
Case 8:19-cv-01638-GLS Document 1 Filed 06/03/19 Page 24 of 24



                                   Daniel E. Kenney /s/
                                   Daniel E. Kenney, Esq.
                                   Bar No. 18369
                                   DK Associates, LLC
                                   5425 Wisconsin Avenue, Suite 600
                                   PMB #653
                                   Chevy Chase, MD 20815
                                   202-430-5966 Phone
                                   dan@dkemployment.com




                              24
